DETAILED ACTION
Claims 1, 3, 5, 7, 9, 11, and 19-20 are pending in the instant application, Applicant amending claims 1 and 7.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s to the specification is accepted and the previous objection to the specification is withdrawn.

Claim Rejections - 35 USC § 101
Claims 1, 3, 5, 7, 9, 11, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1, 3, 5, 7, 9, 11, and 19-20:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1, 3, 5, 7, 9, 11, and 19-20 fall within a statutory class of process, machine, manufacture, or composition of matter.
Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.
Step 2A – Prong One looks at the claims to see if they recite a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claims to be directed to an abstract idea, they must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes.
Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. The instant claims recite extra-solution steps of data gathering before reciting a calculating step of minimizing a cost function including multi-variate terms, then updating data and recalculating the cost function, then additional extra-solution steps. Based on the totality of these elements, the instant claims can reasonably be characterized as directed to the mathematical concept of an algorithm for optimizing crop yield for a specified geographic location.
Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim  

Step 2A – Prong 2 is directed to determining if the claims recite any limitations beyond the identified abstract idea and if those limitations are integrated into a practical application. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
The limitations of the instant claims only add insignificant extra-solution activity to the judicial exception, namely the use of an interface to enter data, the use of a database to store date, image analysis software to convert data, and a processor to analyze data. See MPEP 2106.05(g). 

Step 2B concerns analyzing the claims for additional elements and if they raise the claims as a whole to be directed towards “significantly more” than the identified abstract idea, and thus patent eligible.

The dependent claims are directed to a similar (albeit narrower) abstract idea as identified above. The additional elements (if any) recited in the dependent claims are also of a well-understood, routine, and conventional nature to not amount to “significantly more” than the identified abstract idea. As such, claims 1, 3, 5, 7, 9, 11, and 19-20 are not patent eligible under 35 USC 101.


	
Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 7, 9, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, US 2017/0169523.
AS TO CLAIM 1 
a user interface adapted to allow a user to define a predetermined geographic area, associated with geospatial position coordinates, for analysis;
Xu (paragraph 52) teaches an interface when a user may specify identification data by accessing a map on the user device (served by the agricultural intelligence computer system 130) and drawing boundaries of the field over the map.

a database containing historical data encompassing the predetermined geographic area, wherein the historical data is comprised of a soil fertility score, soil pH levels, average daily rainfall, shade, and water levels;
Xu (paragraph 42) teaches concerning soil pH, rainfall, and soil moisture, but does not explicitly teach concerning a soil fertility score or shade. Additionally, Xu (paragraph 52) teaches receiving identification data by accessing field 
Thus, based on knowledge of the teaching of Xu and the disclosure concerning known databases of appropriate metrics concerning agriculture, one having ordinary skill in the art at the time of the invention would apprehend that the missing claimed metrics are equivalent to those disclosed by Xu or the aforementioned public databases. Thus, it would be obvious to one having ordinary skill in the art at the time of the application to modify Xu to include those metrics. The motivation is for completeness of potential modeling.

an image analyzer for processing at least one image of satellite imagery of the predetermined geographic area to extract data relevant to crop yield,
Xu (paragraph 75) teaches providing timely remote sensing images including satellite images that highlight in-season crop variation and potential concerns. Analysis of these images is what results in knowing the variations and concerns, which are relevant to crop yield as they indicate that yield may suffer if action is not taken.

wherein the image analyzer analyzes spectral reflectance properties in the infrared region of the spectrum to determine the type of crop, health of crop, and density of the crop;
Xu (paragraph 91) teaches detecting infrared (IR) images. Xu (paragraph 75) teaches providing timely remote sensing images highlighting in-season crop variation and potential concerns. Analysis of these images is what results in knowing the type of crop, health of crop, and density of the crop.

a processor associated with the user interface, the database, and the image analyzer programmed to calculate a minimized cost function for a crop to be grown in at least a first geographical coordinate within the predetermined geographic area based on a plurality of variables derived from the historical data of the predetermined geographic area and the analysis of images of the predetermined geographic area,
Xu (paragraphs 156-157) teaches concerning optimizing crop yield modeling, based upon the systems and processes identified with regard to the previous elements above.

wherein if it is determined two or more of the plurality of variables are cross correlated, the dependent variables are realigned to a multi-polynomial function,


wherein the processor is programmed to determine an average of the minimized cost functions for a plurality of geographical coordinates within the predetermined geographic area, and
Xu (paragraph 55) teaches creating a program that indicates a particular application of nitrogen and then apply the program to multiple different fields. These multiple different fields receiving the same treatment is the functional equivalent of determining an average of the minimized cost function for a plurality of geographical coordinates as it applies one analysis across a group of fields.

wherein the processor is programmed to allow a user to set a constant cost parameter for the predetermined geographic area.
Xu (paragraph 53) teaches the data manager may provide one or more graphical user interface widgets which when selected can identify changes to the field, soil, crops, tillage, or nutrient practices. The data manager may include a timeline view, a spreadsheet view, and/or one or more editable programs. These changes comprise inputting data concerning the area selected, as 

display a predicted maximum yield for at least one type of crop to be grown in at least a first geographical area on an interactive map based on the minimized cost function;
Xu (paragraph 73) teaches displaying output on an interactive map and (paragraphs 125-129) teaches that such output consists of the predicted maximum yield for at least one type of crop to be grown in the geographical area.

recalculate the minimized cost function after a crop has been planted based on real-time data obtained from the user interface, the image analyzer, and the database.
Xu (paragraph 75) teaches providing timely remote sensing images highlighting in-season crop variation and potential concerns. This in-season data gathering and analysis is thus functionally equivalent to recalculating the minimized cost function.
Additionally, Xu (paragraph 131 and figured 7, item 710) teaches modeling the relative yield as a function of applied nitrogen to the field at either the planting date or during a particular period based on received nitrogen application data and corresponding yield values. This analysis during the 

display a recalculated predicted maximum yield for the planted crop.
Xu (paragraph 73) teaches displaying output on an interactive map and (paragraphs 125-129) teaches that such output consists of the predicted maximum yield for at least one type of crop to be grown in the geographical area.

AS TO CLAIM 3 (of 1) 
wherein the processor is programmed to determine a second minimized cost function for a second crop to be grown in at least a second geographical coordinate within the predetermined geographic area based on the historical data of the predetermined geographic area and the analysis of images of the predetermined geographic area.
Xu (paragraph 72) teaches providing an application graph and/or a map to enable tuning application(s) of nitrogen across multiple zones. These multiple zones allow for different analysis in different geographical areas. Thus, this is the functional equivalent of determining a second (at least) minimized cost function for a second crop for a second 

AS TO CLAIM 5 (of 1) 
wherein the processor is programmed to allow a user to designate a sub-area within the predetermined geographic area and to calculate an average minimized cost function just within the sub-area.
Xu (paragraph 52) teaches the user may specify identification data by accessing a map on the user device (served by the agricultural intelligence computer system) and selecting specific common land units that have been graphically shown on the map. 

AS TO CLAIM 19 (of 1) 
wherein the database is the Krishi Technology Repository or the United States Department of Agriculture computer model decision support system.
Xu (paragraph 52) teaches concerning accessing data from the U.S. Department of Agriculture Farm Service Agency or other sources. Additionally, as applicant disclosures (paragraph 17) “Existing data repositories may be used to supply information about the impact of relevant factors on a given crop, such as the Krishi Technology Repository and the U.S. Department of 

AS TO CLAIMS 7, 9, 11 and 20
The claims recite elements substantially similar to those recited in claims 1, 3, 5, and 19. Thus, the art and rationale of claims 1, 3, 5, and 19 applies.

Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive or are moot.

Concerning the objection to the specification:
Applicant’s amendment to the specification is accepted and the previous objection to the specification is withdrawn.

Concerning the rejection under 35 USC 112:
Applicant’s amendment to the claims overcame the rejection under 35 USC 112 and that rejection is withdrawn.

Concerning the rejection under 35 USC 101:
Applicant’s argument that the use of data analysis techniques to pre-process the data analyzed constitutes significantly more than the abstract idea identified in the 

Concerning the rejection under 35 USC 103:
Applicant’s argues that the cited prior art does not teach “wherein the image analyzer analyzes spectral reflectance properties in the infrared region of the spectrum to determine the type of crop, health of crop, and density of crop." This argument is unpersuasive because the cited portion of the prior art directly teaches assessing crop health from remote images and crop density and crop type are taught by Xu in the CROP YIELD MODELING section of the disclosure (paragraphs 118 & 138).

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/Leland Marcus/
Primary Examiner
Art Unit 3623